Citation Nr: 0835386	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left pelvic/hip 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 2002 to 
October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In her July 2004 claim, the veteran sought service connection 
for a bilateral hip disorder.  In November 2005, the RO 
granted service connection for stress fracture of the right 
inferior pubic ramus.  After the Board reviewed the veteran's 
claims file in June 2007, it found that the issue remaining 
on appeal is a claim for service connection for left 
pelvic/hip disorder.  Action sought in the Board's June 2007 
remand has not been completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, medical examinations were indicated 
and were conducted.  However, given the nature of the claimed 
disabilities and the comments of the July 2005 medical 
examiner, the record contains insufficient medical evidence 
to decide the veteran's claims.

The Board had remanded the case to the RO in June 2007 for a 
VA examination, for which the veteran failed to appear in 
April 2008.  The veteran also has not responded to VA's July 
2007 requests concerning private medical records of treatment 
she received prior to service from February to November 2002.  
She has since then, in May 2008, indicated that she was a 
student full time and that she could only be examined on a 
Friday.  Now that it is October 2008, her schedule might have 
changed.  She should let the RO know if there are any special 
scheduling needs.  Another attempt to examine the veteran 
will be made.  

Left pelvic/hip disorder

Service medical records report the veteran's complaints of 
right hip pain in January 2003.  X-rays that same month 
showed a normal left hip and a healing fracture of the right 
inferior pubic ramus.  In March 2003 the veteran was assessed 
with bilateral hip pain/strain.  A radiology report of an 
August 2003 bone scan indicated increased activity in the 
right inferior pubic ramus but does not mention the left 
inferior pubic ramus.  This report also indicated increased 
activity in both sacroiliac joints, perhaps worse on the 
right.  A September 2003 report, evidently from the 
orthopedic clinic, assessed the veteran with an increased 
uptake in the bilateral inferior pubic ramus with the right 
greater than the left, and the sacroiliac joints.  Following 
this report are reports of medical examinations dated in 
October 2003 and an orthopedic consult report from a November 
2003 examination.  This consult refers to stress fractures of 
only the right inferior pubic ramus, the ankle, increased 
activity in the sacroiliac joints, and minor changes in the 
L4 endplate.  However, a Medical Board Narrative Summary from 
a November 2003 examination contains conflicting information 
as it indicates that the veteran had stress fractures of both 
inferior pubic rami and that she had a stress fracture of her 
right inferior pubic ramus.

Compounding this confusion is the July 2005 VA examiner's 
report that the veteran had pain as the result of bilateral 
stress fractures.  While this report is of limited value 
because there is no indication of review of the service 
medical records, the examiner stated in the remarks section 
that stress fractures do not show up on plain x-rays and a 
bone scan would be necessary to verify any stress fractures.  
There is no evidence that this bone scan was ever conducted.  
Thus, coupled with the reports of bilateral hip pain during 
service, this report satisfies the low threshold needed to 
trigger VA's duty to obtain a medical examination and 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, on remand the veteran should be afforded another 
VA examination of her left hip/pelvis.  This examination 
should include a review of the medical records including 
special attention paid to the data described above.  
Additionally, a bone scan should be conducted of the 
veteran's left pubic ramus, unless the examiner provides 
clear rationale for why a bone scan is not necessary.  
Finally, the examiner must state whether the veteran 
currently suffers from any disorder of the left pelvis/hip.  
If a disorder is found, the examiner must indicate the 
underlying pathology giving rise to the disorder and whether 
any such disorder is as likely as not related to her service.

Low back disorder

Service medical records contain a report of an August 2003 
bone scan indicating that there was increased activity seen 
in both sacroiliac joints and minor changes in the inferior 
end-plate anteriorly of the L4 vertebral body.  Service 
medical records also contain an October 2003 report of 
medical examination indicating that the veteran's "spine, 
other musculoskeletal" was abnormal.  This abnormality is 
described as lower back pain / sacro-iliac joint pain on 
palpation at L3, 4, 5, S1 and the sacro-iliac joints.  A 
summary in this report adds that there was a decreased range 
of motion.  Furthermore, the results of a November 2003 
physical examination, contained in a Medical Evaluation Board 
Narrative Summary, indicate that the veteran had chronic 
stress fractures of the sacroiliac joints and the inferior-
anterior end-plate of the L4 vertebral body.  Thus, there is 
evidence of an abnormal condition of her lower back during 
service.

Also contained in the service medical records is report of 
medical examination and a report of medical history, both 
dated in May 2002, prior to the veteran's entrance onto 
active duty.  The report of medical examination shows the 
veteran's "spine, other musculoskeletal" to be normal.  On an 
associated report of medical history, the veteran indicated 
that she either then had or had previously had a back 
problem.  An elaboration contained in this report indicated 
that she "injured, strained low back" in February 2002, had 
rest and physical therapy for three weeks and she had no 
further problems with her back.

A veteran is presumed to be in sound condition when examined, 
accepted and enrolled in service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions that are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. §3.304(b).  A history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Id.  Such determinations 
require application of medical principles.  See Id.  The 
Board is not permitted to substitute its own medical 
conclusions and must seek a medical opinion when one is 
necessary to make a decision on a claim.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

In July 2005 a VA examiner found the veteran to suffer from 
low back strain, but did not opine as to whether this low 
back strain was related to the veteran's service.  There is 
no indication that the examiner reviewed the veteran's 
service medical records.  Therefore, a medical examination 
and opinion is required to decide this claim.  Treatment 
records associated with the veteran's February 2002 back 
injury should also be obtained.

Bilateral shoulder disorder

Service medical records contain an October 2003 separation 
report of medical examination that the veteran's upper 
extremities were abnormal and a notation that she had 
bilateral shoulder pain on extension and abduction.  The July 
2005 VA examiner provided an underlying pathology for her 
shoulder pain as he diagnosed the veteran with bilateral 
shoulder bursitis.  Again, the low threshold of an indication 
that the veteran's bilateral shoulder bursitis may be related 
to service was provided by the examiner's statement that her 
bursitis is the result of overhead exercises.  The July 2005 
examination report is insufficient to decide this claim 
because the examiner failed to state when this exercise-
induced bursitis began, whether it is a chronic condition, 
and the probability that it is etiologically related to her 
active service.  Furthermore, there is no evidence that the 
examiner reviewed of the claims file, including her service 
medical records.  Therefore, a medical examination and 
opinion, including review of the claims file, is necessary to 
decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
treatment records associated with the 
veteran's low back injury, including any 
physical therapy records, dated from 
February 2002 to November 2002.

2.  Ask the veteran if there are any 
special scheduling needs, in terms of 
scheduling her for a VA examination.  
She previously stated that she needed to 
be scheduled for an examination on a 
Friday, though her situation might have 
changed.  Thereafter, schedule her for a 
VA orthopedic examination of her 
shoulders.  The claims file and a copy 
of this remand must be made available to 
the examiner prior to the examination.  
This examination must include a review 
of the claims file and the examiner must 
indicate whether the claims file was 
reviewed.  Any indicated tests should be 
conducted.

The examiner is asked to identify all 
disorders of either shoulder and the 
underlying pathology for any disorder 
found.

If the veteran is found to have a 
disorder of either shoulder, the 
examiner must state whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the disorder 
had its onset during her active service 
or is related to any in-service event, 
disease, or injury.

Rationales are required for all opinions 
provided.

3.  Schedule the veteran for VA 
orthopedic examination of her low back.  
The claims file and a copy of this 
remand must be made available to the 
examiner prior to the examination.  

This examination must include a review 
of the claims file and the examiner must 
indicate whether the claims file was 
reviewed, in particular, the examiner is 
directed to the report of an August 2003 
bone scan that found increased activity 
in both sacroiliac joints and minor 
changes in the inferior end-plate 
anteriorly of L4.

All indicated tests should be performed, 
in particular, a bone scan should be 
performed to determine if there is any 
evidence of stress fractures, or their 
residuals, of the veteran's sacroiliac 
joints or any portion of L4.  If a bone 
scan is not performed, the examiner must 
provide a comprehensive explanation of 
why a bone scan was not necessary.

The examiner is asked to identify all 
disorders of the veteran's low back and 
the underlying pathology for any 
disorder found.

If the veteran is found to have a 
disorder of the low back, the examiner 
is asked to provide an opinion as to 
whether, based on application of medical 
principles, such disorder clearly and 
unmistakably had its onset prior to the 
veteran's entrance onto active duty and, 
if, so, whether such pre-existing 
disorder increased in severity, beyond 
its natural progression, during her 
active service.

If the examiner determines that any 
current disorder of the lumbosacral 
spine did not precede the veteran's 
entrance onto active duty, the examiner 
must state whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any such disorder had 
its onset during her active service or 
is related to any in-service event, 
disease, or injury.

Rationales are required for all opinions 
provided.

4.  Schedule the veteran for a VA 
orthopedic examination of her left hip 
and pelvis.  The claims file and a copy 
of this remand must be made available to 
the examiner prior to the examination.  
This examination must include a review 
of the claims file and the examiner must 
indicate whether the claims file was 
reviewed.

All indicated tests should be performed, 
in particular, a bone scan should be 
performed to determine if there is any 
evidence of stress fractures, or their 
residuals, of the left inferior pubic 
ramus.  If a bone scan is not performed, 
the examiner must provide a 
comprehensive explanation of why a bone 
scan was not necessary.

The examiner must identify all disorders 
of the left hip and/or pelvis and the 
underlying pathology for any disorder 
found.

If the veteran is found to have a 
disorder of the left hip and/or pelvis, 
the examiner must state whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disorder 
of the left pelvis or hip had its onset 
during her active service or is related 
to any in-service event, disease or 
injury.

Rationales are required for all opinions 
provided.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations.  If 
the decision with respect to any of the 
claims remains adverse to the veteran, 
she and her representative, if any, 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

